Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The applicant’s most recent amendment, filed on 1/26/2021, has been entered into the record. The present Office action is made with all the suggested amendments being fully considered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
While this application is in condition for allowance with respect to some claimed subject matter, other subject matter (corresponding to claims 18-20) was not elected. Additionally, applicant response to the examiner’s requirement for election was deemed to be without traverse. 
Accordingly, claims 18-20 have been cancelled.


Allowable Subject Matter

Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including depositing a spacer after formation of the first conductive regions; etching the spacer deposited after the formation of the first conductive regions to define spacer portions therefrom adjacent the first conductive regions.

Regarding Claim 10, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including depositing a spacer after formation of the first conductive regions; etching the spacer deposited after the formation of the first conductive regions to define spacer portions therefrom adjacent the first conductive regions.

All other pending claims are dependent on the claims above and are allowable at least based on that dependency.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
	
	/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899